J-A16020-20

                                  2020 PA Super 256

    COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    TANISHA MUHAMMAD

                             Appellant                  No. 1455 MDA 2018


         Appeal from the Judgment of Sentence Entered July 20, 2018
                In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0004248-2016

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

OPINION BY STABILE, J.:                               FILED OCTOBER 23, 2020

       Appellant, Tanisha Muhammad, appeals from her judgment of sentence

for interference with custody of children, false imprisonment, unlawful

restraint, and conspiracy to commit these offenses.1       Based on Appellant’s

convictions for interference with custody of children (“interference”) and

conspiracy to interfere with custody of children (“conspiracy”), the trial court

ordered Appellant to register as a sexual offender under Revised Subchapter

H of the Sexual Offenders Registration and Notification Act (“SORNA”), 42

Pa.C.S.A. §§ 9799.10—9799.42,2 as a Tier I offender. We hold that SORNA
____________________________________________


1 18 Pa.C.S.A. §§ 2902(a), 2903(a), 2904, and 903, respectively. The counts
for false imprisonment and conspiracy to commit false imprisonment merged
for purposes of sentencing.

2SORNA was enacted in 2011 and became effective on December 20, 2012.
Through Acts 10 and 29 of 2018, the General Assembly split Subchapter H of
SORNA into a Revised Subchapter H and Subchapter I. Subchapter I
addresses sexual offenders who committed an offense on or after April 22,
J-A16020-20



is unconstitutional as applied to Appellant, because it creates an irrebuttable

presumption that her convictions for interference and conspiracy make her a

risk to commit additional sexual offenses. Accordingly, we vacate the trial

court’s order directing her to register as a sexual offender. Otherwise, we

affirm the judgment of sentence.

       The trial court summarized the evidence against Appellant as follows:

       Khalid Muhammad (“Khalid”) and Angelita Rodriguez (“Angelita”)
       shared a three-year-old child, Pharaoh Samir Rodriguez
       (“Pharaoh”) at the time of the incident. Angelita also had a 17-
       year-old daughter, Liajah Rodriguez (“Liajah”). As of January 7,
       2014, pursuant to a valid custody order, Angelita was to have
       primary physical custody of Pharaoh and Khalid was to have
       partial physical custody of Pharaoh from Friday between noon and
       1 P.M. until Sunday 4 P.M. and 5 P.M. Both parties had written
       notice that if any party feels that another party has violated this
       order, they were to petition the Court as set forth in Pa.R.C.P.
       1915.12. While Angelita was incarcerated between April of 2015
       and June of 2016, Pharaoh was in the care of Khalid. After being
       released from incarceration, Angelita contacted Khalid so that she
       could see Pharaoh and spend time with him. Upon agreement,
       Angelita picked Pharaoh up from Khalid in Philadelphia. Angelita
       agreed with Khalid that she would return Pharaoh to Khalid on
       Sunday, August 14, 2016. However, Angelita, upon finding some
       bruises on Pharaoh, told Khalid that she knew that the bruises
       were from Khalid and that she was not going to return Pharaoh.

       On Monday, August 15, 2016, approximately at 2:36 P.M., Liajah,
       was at the front steps of 111 Orange Street, Reading, PA, with
       Pharaoh. Soon after, a silver Kia, pulled over down the block and
____________________________________________


1996, but before December 20, 2012. See 42 Pa.C.S.A. §§ 9799.51-9799.75.
Revised Subchapter H, which applies to offenders such as Appellant who
committed an offense on or after December 20, 2012, contains stricter
requirements than Subchapter I. See 42 Pa.C.S.A. §§ 9799.10-9799.42. All
references to “SORNA” in this opinion are to Revised Subchapter H. For an
exhaustive summary of SORNA’s legislative history, see Commonwealth v.
Mickley, —A.3d—, 2020 Pa. Super. 233, n. 3 (Pa. Super., Sep. 24, 2020).

                                           -2-
J-A16020-20


     Khalid stepped out of the vehicle. Khalid then picked up Pharaoh
     and tried to put Pharaoh on to the vehicle. Liajah engaged in a
     struggle with Khalid in attempt to get Pharaoh back. Jose Mejia
     also entered the struggle to help Liajah. Lisa Walker (“Lisa”) and
     Tanisha Muhammad (“Appellant”), Khalid’s sister, then came out
     from the vehicle and pulled Liajah away from the vehicle in order
     to prevent Liajah from getting near Pharaoh. After Pharaoh was
     placed in the vehicle and the door of the vehicle was shut,
     Appellant went back to the driver’s seat.

     Liajah opened the door of the vehicle and attempted to remove
     Pharaoh from the vehicle. After series of struggles, Lisa pulled
     Liajah [i]nto the vehicle. As a result of these struggles, Liajah
     suffered several bruises on her arm and chest, and her t-shirt was
     ripped. Pharaoh suffered a bump in his head and some scratches
     on his back.

     Appellant drove off from 111 Orange Street while Pharaoh was
     placed on her lap. Liajah asked the Appellant and Lisa to let her
     out which the Appellant refused to do. While Appellant was driving
     through Cotton Street, Liajah opened the door of the vehicle and
     started to yell out for help. While the door was open, Lisa
     attempted to push Liajah out of the moving vehicle. After Liajah
     managed to hang on, Lisa rolled up the windows and locked it.
     Appellant told Liajah that she and Pharaoh are not going back
     home.

     After the Reading Police weres informed of the incident at 111
     Orange Street, Criminal Investigator Sweitzer (“C.I.”) attempted
     to contact Appellant numerous times. At one point, Appellant
     finally answered the phone. When the C.I. asked to turn around
     the vehicle and come back, Appellant told the C.I. that she was
     not going to do that. The C.I. asked to speak to Liajah to ensure
     her safety and Pharaoh’s, but the Appellant refused to put Liajah
     on the phone and hung up the phone. Appellant did not respond
     to any further calls from the C.I.

     Appellant pulled into Chestnut Hill train station where Khalid’s
     mother (“Bonnie”), and Ebony, Khalid’s sister, in a vehicle, pulled
     up next to Appellant. Bonnie took Pharaoh out of the silver Kia
     and placed Pharaoh onto the other vehicle, where thereafter
     Ebony drove off with Pharaoh. Bonnie then got in to the front seat
     of the silver Kia. Appellant then stopped at a store where Bonnie
     and Liajah entered the store and bought a shirt and sandals for

                                    -3-
J-A16020-20


      Liajah. Then, Appellant dropped Liajah off at the Center City
      Greyhound Station in Philadelphia, where Bonnie took Liajah
      inside the station and bought Liajah a bus ticket to Reading. When
      Bonnie left with Appellant, Liajah asked a lady to use her phone
      and contacted her mother, Angelita. Liajah told Angelita where
      she was and what had happened. Angelita told Liajah that she
      had called the police and she was to wait for the police at the bus
      station. Liajah was too scared and got on to the bus headed for
      Reading, PA. At the first stop, police officers found Liajah and she
      was escorted back to the local police station. Soon after, the
      Reading Police picked Liajah up at the station and brought her
      back to Reading at nighttime of August 15, 2016.

      On August 16, 2016, Bonnie called Angelita so that she could
      return Pharaoh back to Angelita. Bonnie instructed Angelita to
      meet at the intersection of Broad Street and another street in
      Philadelphia. After Angelita and C.I. waited for a while, at around
      8:30 P.M., Bonnie arrived at the location and returned Pharaoh to
      Angelita.

Trial Court Opinion, 11/13/18, at 3-5 (with some minor grammatical revisions)

(references to notes of trial testimony).

      Following a bench trial, the court found Appellant guilty of the offenses

listed above. These appear to be Appellant’s first and only criminal offenses.

N.T., 7/20/18, at 24 (Appellant’s prior record score is zero); id. at 34 (court’s

acknowledgement that these offenses were “totally out of character” for

Appellant based on the presentence investigation).

      Prior to sentencing, Appellant served the court a memorandum raising

a series of constitutional challenges to SORNA, including an argument that

SORNA violates Appellant’s right to reputation under the Due Process Clause

of the Pennsylvania Constitution by creating an irrebuttable presumption that

she is a high risk to commit another sexual offense. At sentencing, counsel


                                      -4-
J-A16020-20


entered this memorandum into the record and argued that SORNA is

unconstitutional “as it applies to [Appellant].” N.T., 7/20/18, at 4. The court

responded, “[I] am in no position to hold here that [SORNA] is unconstitutional

as applied to [Appellant], and I will not do so.”        Id. at 4-5.    Appellant

acknowledged filling out a form notifying her of her requirement to register

under SORNA for her convictions for interference and conspiracy. Id. at 39-

40. This form was admitted into the record.3 The court sentenced Appellant

to three to twenty-three months’ imprisonment.

       Appellant filed timely post-sentence motions, which the court denied,

and a timely notice of appeal. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

       Appellant raises the following issues in this appeal:

       1. Whether the registration requirements of SORNA are
       unconstitutional and violated [Appellant]’s rights under the
       Pennsylvania and United States constitutions in that SORNA
       denied [Appellant] procedural due process under Article I and XI
       of the Pennsylvania Constitution because it created an irrebuttable
       presumption that those convicted of enumerated offenses “pose a
       high risk of committing additional sexual offenses” depriving those
       individuals of the fundamental right to reputation.
____________________________________________


3 The court did not direct that Appellant’s convictions for the Tier I offenses of
false imprisonment and unlawful restraint required her to register under
SORNA. Such a finding would have been invalid. SORNA does not require
registration for unlawful restraint or false imprisonment unless they are
graded as felonies. See 42 Pa.C.S.A. § 9799.14(b)(1), (2) (registration as
sex offender required for felony unlawful restraint (18 Pa.C.S.A. § 2902(b))
and felony false imprisonment (18 Pa.C.S.A. § 2903(b)).                Appellant’s
convictions were under the misdemeanor subsections of the unlawful restraint
and false imprisonment statutes, 18 Pa.C.S.A. §§ 2902(a) and 2903(a),
respectively, and thus fell outside SORNA’s purview.

                                           -5-
J-A16020-20



       2. Whether SORNA denied [Appellant] procedural due process
       under Article [I], Section 1 of the Pennsylvania Constitution
       because it unlawfully restricts liberty and privacy without notice
       and an opportunity to be heard.

       3. Whether SORNA violates substantive due process under the
       state and federal constitutions because SORNA deprives
       individuals of inalienable rights and fails to satisfy strict scrutiny.

       4. Whether SORNA constitutes criminal punishment and therefore
       violates the separation of powers doctrine because it usurps the
       exclusive judicial function of imposing a sentence.

       5. Whether SORNA contravenes the 5th, 6th and 14th
       Amendments of the United States Constitution and the
       corresponding protections of the Pennsylvania Constitution
       because as a criminal punishment, SORNA cannot be imposed
       without due process, notice and opportunity to contest its
       imposition, and ensuring that each fact necessary to support
       imposition of mandatory sentences is submitted to a jury and
       proven beyond a reasonable doubt.

Appellant’s Brief at 15-16.

       We find Appellant’s first argument dispositive of this appeal. SORNA

declares that “[s]exual offenders pose a high risk of committing additional

sexual offenses and protection of the public from this type of offender is a

paramount governmental interest.” 42 Pa.C.S.A. § 9799.11(a)(4). Appellant

contends that both on its face and as applied to her, SORNA violates her right

to reputation under Article I, Section 1 of the Pennsylvania Constitution4 by

____________________________________________


4 Article I, Section 1 of the Pennsylvania Constitution, Pennsylvania’s due
process clause, provides, “All men are born equally free and independent, and
have certain inherent and indefeasible rights, among which are those of
enjoying and defending life and liberty, of acquiring, possessing and



                                           -6-
J-A16020-20


creating an irrebuttable presumption that she poses a high risk of committing

additional sexual offenses.

       Appellant’s constitutional challenge is a question of law for which our

standard of review is de novo and our scope of review is plenary.

Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020). When addressing

constitutional challenges to legislative enactments, we recognize that “the

General Assembly may enact laws which impinge on constitutional rights to

protect the health, safety, and welfare of society,” but also that “any

restriction is subject to judicial review to protect the constitutional rights of all

citizens.” In re J.B., 107 A.3d 1, 14 (Pa. 2014). A party challenging a statute

“must meet the high burden of demonstrating that the statute clearly,

palpably, and plainly violates the Constitution.” Id.

       There are two types of constitutional challenges, facial and as-applied.

Commonwealth v. Brown, 26 A.3d 485, 493 (Pa. Super. 2011). A facial

attack tests a law’s constitutionality based on its text alone without

considering the facts or circumstances of a particular case. Id. The court

does not look beyond the statute’s explicit requirements or speculate about

hypothetical    or   imaginary     cases.      Germantown     Cab    Company      v.

Philadelphia Parking Authority, 206 A.3d 1030, 1041 (Pa. 2019). An as-



____________________________________________


protecting property and reputation, and of pursuing their own happiness.”
(Emphasis added.)


                                            -7-
J-A16020-20


applied attack on a statute is more limited. It does not contend that a law is

unconstitutional as written, but that its application to a particular person under

particular circumstances deprives that person of a constitutional right.

Brown, 26 A.3d at 493.      “[W]hile as-applied challenges require application

of the ordinance to be ripe, facial challenges are different, and ripe upon mere

enactment     of   the   ordinance.”       Philadelphia     Entertainment       &

Development Partners v. City of Philadelphia, 937 A.2d 385, 392 n. 7

(Pa. 2007). It is permissible to raise both facial and as-applied challenges to

a statute.    Id. (addressing both facial and as-applied challenges to tax

ordinance).   In this appeal, Appellant raises both types of challenges to

SORNA’s “high risk” text.

      SORNA was enacted in 2011 and became effective on December 20,

2012. As stated above, SORNA prescribes that “[s]exual offenders pose a

high risk of committing additional sexual offenses[.]”             42 Pa.C.S.A.

§ 9799.11(a)(4). Based on this presumption, SORNA requires the State Police

to maintain a statewide registry of sexual offenders that lists substantial

information concerning the offenders. 42 Pa.C.S.A. § 9799.16. Further, the

State Police must disseminate this information to the public through a website

that is searchable by “any given zip code or geographic radius set by the user.”

42 Pa.C.S.A. § 9799.28. At sentencing, the trial court must, inter alia, inform

a sexual offender of the offender’s duty to register and require the offender to




                                       -8-
J-A16020-20


read and sign a form stating that the duty to register under this subchapter

has been explained. 42 Pa.C.S.A. § 9799.23(a).

      SORNA defines a sexual offender as “an individual who has committed

a sexually violent offense[.]” 42 Pa.C.S.A. § 9799.12. There are three tiers

of sexually violent offenses. 42 Pa.C.S.A. § 9799.14. Tier I includes the least

serious offenses and requires annual reporting for fifteen years. 42 Pa.C.S.A.

§ 9799.15(b).    Tier II offenders must report semiannually for twenty-five

years, and Tier III offenders must report quarterly for their lifetimes. Id., §

9799.15(c, d). Appellant’s offenses of interference and conspiracy are Tier I

offenses requiring her to register as a sex offender for fifteen years.      42

Pa.C.S.A. § 9799.15(b).

      Because our Supreme Court has declined to “pigeonhole” an irrebuttable

presumption challenge as a procedural or substantive due process challenge,

Torsilieri, 232 A.3d at 581, we address this claim simply as an “irrebuttable

presumption” challenge. An irrebuttable presumption is unconstitutional when

it (1) encroaches on an interest protected by the due process clause, (2) the

presumption is not universally true, and (3) reasonable alternative means

exist for ascertaining the presumed fact. J.B., 107 A.3d at 14.

      In J.B. and Torsilieri, the Supreme Court analyzed whether SORNA

utilizes an unconstitutional irrebuttable presumption. In J.B., several juvenile

offenders argued that SORNA violated their due process rights by including an

irrebuttable presumption that all juvenile offenders “pose a high risk of


                                     -9-
J-A16020-20


committing additional sexual offenses,” the same language that Appellant

challenges here.       The Court agreed.       It held that SORNA’s presumption

impinges upon the juvenile offenders’ right to reputation embodied within

Article I, Section 1 of the Pennsylvania Constitution without giving them a

meaningful opportunity to challenge the presumption. Id. at 16. Next, based

on research credited by the trial court, the Court concluded that the

presumption was not universally true. Id. at 19. Finally, the Court observed

that SORNA already provides for individualized assessment of adult sexual

offenders as sexually violent predators and juvenile offenders as sexually

violent delinquent children.        Id.    Thus, it was possible to use a similar

individualized assessment process to consider whether juvenile sexual

offenders posed a high risk of recidivating.5 Id.

       In Torsilieri, an adult defendant convicted of aggravated indecent

assault and indecent assault claimed that SORNA was unconstitutional on its

face by creating an irrebuttable presumption that all sexual offenders pose a

high risk of recidivation. The trial court agreed with the defendant. It opined

that “[t]he public declaration, based on faulty premises . . ., that all sexual

offenders are dangerous recidivists only serves to compound the isolation and



____________________________________________


5 Following J.B., this Court held that J.B. applies not only to juveniles but also
to criminal defendants who committed their crimes as juveniles but were
convicted as adults. Commonwealth v. Haines, 222 A.3d 756, 758 (Pa.
Super. 2019).


                                          - 10 -
J-A16020-20


ostracism experienced by this population and sorely diminish their chances of

productively reintegrating into society.”          Trial Ct. Op., Commonwealth v.

Torsilieri, No. 15-CR-0001570-2016, at 44 (C.C.P. Chester Cty., Aug. 30,

2018). The court reasoned that SORNA applied not only to sexual offenses

but also to crimes such as unlawful restraint, 18 Pa.C.S.A. § 2902(b), which

did not necessarily entail sexual conduct, but subjected the offenders to

“global public shaming as incorrigible sexual recidivists.” Id. at 44-45.

       The Commonwealth appealed to the Supreme Court, which examined

the global argument whether SORNA created an irrebuttable presumption as

to all sexual offenders. Torsilieri, 232 A.3d at 585-88. Although the Court

acknowledged       that   the   defendant      presented   “colorable   constitutional

challenges” through the scientific research he presented to the trial court in

expert affidavits, id. at 584, the Court held that remand was necessary

       to allow the parties to present additional argument and evidence
       to address whether a scientific consensus has developed to
       overturn the legislative determinations in regard to adult sexual
       offenders’ recidivation rates and the effectiveness of a tier-based
       registration and notification system as they relate to the prongs
       of the irrebuttable presumption doctrine.

Id. at 587-88.6

____________________________________________


6 Shortly before the Court decided Torsilieri, it held in Commonwealth v.
Butler, 226 A.3d 972 (Pa. 2020), that SORNA’s provisions relating to sexually
violent predators (“SVPs”) are constitutional.     An SVP is an individual
convicted of one or more sexually violent offenses whom the Sexual Offender
Assessment Board determines to have “a mental abnormality or personality
disorder that makes the individual likely to engage in predatory sexually



                                          - 11 -
J-A16020-20


       Against this backdrop, we turn to the irrebuttable presumption

arguments in Appellant’s brief.          Appellant first presents the same facial

challenge that the Supreme Court recently addressed in Torsilieri, namely,

SORNA creates an irrebuttable presumption that all sexual offenders are

dangerous and pose a high risk of recidivation. Appellant’s Brief at 26-35.

We think it would be inconsistent with Torsilieri for us to decide Appellant’s

facial challenge. The Supreme Court held in Torsilieri that the record in that

case was insufficient to resolve the defendant’s facial challenge to SORNA’s

constitutionality, and the Court remanded for submission of further evidence

on the global issues at the heart of the facial challenge. Since the record in

this case is more sparse than in Torsilieri,7 it would be inconsistent with

Torsilieri for us to rule on Appellant’s facial challenge without further

evidentiary proceedings. See also Mickley, 2020 Pa. Super. 233, at 7-10 (in

child pornography case, remanding in accordance with Torsilieri for

evidentiary proceedings whether SORNA creates facially unconstitutional

____________________________________________


violent offenses.” 42 Pa.C.S.A. § 9799.12. The trial court herein did not
designate Appellant, an SVP, so this case does not relate in any way to
SORNA’s SVP provisions or to the analysis of the SVP provisions in Butler.

7 Prior to the appeal in Torsilieri, the defendant submitted expert affidavits
citing scientific studies indicating that sexual offenders had low recidivism
rates. The Supreme Court determined that “a hearing on the merits of the
evidence” was necessary instead of “mere citations” to studies. Torsilieri, at
*12. In contrast, Appellant did not present any scientific evidence at
sentencing in the present case.




                                          - 12 -
J-A16020-20


irrebuttable presumption against sexual offenders).         However, unlike in

Torsilieri or Mickley, we see no need to remand for hearings on Appellant’s

global facial challenge, because we find merit to Appellant’s as-applied

challenge limited to the particular circumstances of this case.8

       The first prong of the irrebuttable presumption test requires us to

examine whether, as applied to this case, SORNA encroaches on a due process

right of Appellant. We find guidance on this subject from J.B.’s discussion of

SORNA’s impact on juveniles’ due process right to reputation.

       SORNA explicitly declares that sexual offenders, including juvenile
       offenders, “pose a high risk of committing additional sexual
       offenses and protection of the public from this type of offender is
       a paramount governmental interest.”                 42 Pa.C.S.[A.]
       § 9799.11(a)(4). Indeed, a primary purpose of SORNA is to
       inform and warn law enforcement and the public of the potential
       danger of those registered as sexual offenders. Moreover, even
       without this language, the common view of registered sexual
       offenders is that they are particularly dangerous and more likely
       to reoffend than other criminals. See, e.g., [In the Interest of
       B.B. et al., No. CP–45–JV–248–2012 (CP Monroe Jan. 16, 2014),]
       at 19 (“Common sense, as well as our society’s perception of
       Megan’s Law registrants, would lead an average person of
       reasonable intelligence to conclude that there is something
       dangerous about the registrant.”); Juveniles’ Brief at 20
       (referencing research regarding public perceptions of sexual
       offenders). As argued by the Juveniles and found by the trial
       court, registration also negatively affects juvenile offenders[’]
       ability to obtain housing, schooling, and employment, which in
       turn hinders their ability to rehabilitate. Tr. Ct. Op. at 19. Thus,
       SORNA      registration    requirements,     premised    upon    the
       presumption that all sexual offenders pose a high risk of


____________________________________________


8 We note that counsel for Appellant preserved her as-applied argument for
appeal by asserting at sentencing that SORNA is unconstitutional “as it applies
to [Appellant].” N.T., 7/20/18, at 4.

                                          - 13 -
J-A16020-20


      recidivating, impinge upon juvenile offenders’ fundamental right
      to reputation as protected under the Pennsylvania Constitution.

      Importantly, SORNA does not provide juvenile offenders a
      meaningful opportunity to challenge the presumption. While a
      juvenile offender is provided an opportunity to be heard regarding
      the adjudication of delinquency for the relevant crime, the
      delinquency hearing does not consider the relevant question of
      whether the juvenile offender is at risk of reoffense. Instead, the
      juvenile offender is automatically designated a sexual offender
      solely as a result of the delinquency adjudication under Section
      9799.12 (defining “juvenile offender” and “sexual offender”) and
      9799.13 (entitled “Applicability”), with the attendant presumption
      of a high risk of reoffense. Moreover, we reject the suggestion
      that a Section 9799.17 hearing twenty-five years in the future,
      only upon perfect compliance with the registration requirements,
      provides an opportunity to be heard on the question of likelihood
      of recidivating. As we noted in [Commonwealth, Dep't of
      Transp., Bureau of Driver Licensing v. Clayton, 684 A.2d
      1060, 1063 (Pa. 1996)], a process which eliminates consideration
      of the paramount factor, in this case the likelihood of committing
      additional sexual offenses, does not provide procedural due
      process, as it blocks the opportunity to be heard on the relevant
      issue. Accordingly, we conclude that the Juveniles have asserted
      a constitutionally protected interest in their reputation that has
      been encroached by the use of an irrebuttable presumption.

Id. at 16-17.    In our view, J.B.’s analysis concerning SORNA’s impact on

juvenile   offenders’   reputation   is   equally   pertinent     as   to   Appellant.

“[R]eputation is an interest that is recognized and protected by our highest

state law: our Constitution.” R. v. Department of Public Welfare, 636 A.2d

142, 149 (Pa. 1994) (citing Pa. Const., Art. I, § 1).           It is beyond serious

dispute that registration as a sex offender creates a presumption—indeed, a

stigma—that Appellant is a dangerous adult who is likely to commit further

sexual offenses.    42 Pa.C.S.A. § 9799.11(a)(4).         This mark of disgrace

profoundly affects her ability to obtain employment, education, and housing,

                                      - 14 -
J-A16020-20


which in turn impedes her ability to function as a productive member of

society.    Furthermore, SORNA fails to provide Appellant a meaningful

opportunity to rebut the presumption that she is a danger to re-offend. She

was automatically designated a Tier I sexual offender based on her convictions

for interference and conspiracy, and she will not have any opportunity to

challenge this designation or claim that she has been rehabilitated throughout

the fifteen-year registration period. These factors convince us that SORNA,

as applied to this case, creates an irrebuttable presumption that encroaches

upon Appellant’s constitutional interest in her reputation.

      The second prong of the irrebuttable presumption test calls for analysis

whether SORNA’s presumption that sexual offenders present a high risk of

recidivating is true as to Appellant.   It plainly is not.    Prior to this case,

Appellant had no criminal history. Furthermore, there is no evidence in this

case that Appellant committed or intended to commit any acts of a sexual

nature.    The Crimes Code defines the crime of interference as follows, “A

person commits an offense if he knowingly or recklessly takes or entices any

child under the age of 18 years from the custody of its parent, guardian or

other lawful custodian, when he has no privilege to do so.”        18 Pa.C.S.A.

§ 2904(a). A “taking” from custody “connotes a substantial interference with

parental control.” Commonwealth v. Rodgers, 599 A.2d 1329, 1331 (Pa.

Super. 1991).     “Enticing” is defined as “[t]o wrongfully solicit, persuade,

procure, allure, attract, draw by blandishment, coax or seduce.” Id. “It is


                                     - 15 -
J-A16020-20


the interruption of lawful custody, and not merely the ‘taking’[,] that

constitutes the statutory offense [of interference].”    Id.   Furthermore, to

prove conspiracy, the Commonwealth must prove that the defendant entered

into an agreement to commit or aid in a criminal act with another person or

persons with a shared criminal intent, and an overt act was done in

furtherance of the conspiracy. 18 Pa.C.S.A. § 903. The present case arose

from a custody dispute between Khalid and Angelita, the father and mother of

a three-year-old child, Pharaoh. Appellant assisted Khalid in taking Pharaoh

away from Angelita by (1) driving with Khalid and Lisa Walker to Pharaoh’s

home in Reading, (2) pulling Angelita’s daughter, Liajah, away while Pharaoh

was placed in the car, (3) leaving Reading in the car with Khalid, Pharaoh,

Liajah, and Lisa, and (4) driving to a train station in Philadelphia, where

Pharaoh was transferred to another vehicle. Although Pharaoh’s abduction

clearly was a “taking” in violation of the interference statute, there is no

evidence that Appellant engaged in “enticing” behaviors associated with

sexual predators, such as coaxing or attracting Pharaoh into the vehicle. Nor

was there any sexual objective in the conspiracy to abduct Pharaoh. Although

Appellant did not submit any expert or scientific testimony concerning her risk

to reoffend, it is clear, from the absence of any sexual misconduct in this case

along with Appellant’s otherwise spotless record, that she is not a high risk to

commit additional (or any) sexual offenses.




                                     - 16 -
J-A16020-20


      The   final   prong   of   the   irrebuttable   presumption   test   requires

examination of whether reasonable alternatives exist to determine whether

Appellant is a high risk to commit additional sexual offenses in the future.

Appellant pointed out in her sentencing memorandum and again in this appeal

that two such alternatives exist.         First, there are well-established risk

assessment tools employed in Pennsylvania.                The Sexual Offenders

Assessment Board (“SOAB”), the entity created by the legislature to perform

sexually violent predator (“SVP”) assessments, 42 Pa.C.S.A. §§ 9799.24,

9799.35, has identified a variety of “actuarial instruments” that are available

and preferable for determining risk assessments.         See SOAB Containment

Model (July 2006), at 192-208.          These tools “should be routinely used”

because they can help “distinguish between low-risk and high-risk sex

offenders.” Id. at 207. Failure to do so “wastes resources” because “most

sex offenders are never reconvicted for a sexual offense.” Id. at 207. Second,

the SOAB itself could perform an individualized assessment, similar to the

tests it performs to determine whether individuals are SVP’s. 42 Pa.C.S.A.

§ 9799.24. Neither of these alternatives was used here.

      For these reasons, we hold that, as applied to Appellant, SORNA’s

provision that sexual offenders pose a high risk of recidivating is an

irrebuttable presumption that clearly, palpably, and plainly violates Appellant’s

constitutional right to reputation. Appellant’s convictions for interference and

conspiracy to interfere with custody of children were not sexual offenses. The


                                       - 17 -
J-A16020-20


fact that Appellant had a prior record score of zero and her presentence report

acknowledged that Appellant’s offenses were “totally out of character” for her

underscore the illegality of SORNA’s presumption as applied to Appellant.

Nothing in this record suggests that Appellant is a high risk to commit

additional (or any) sexual offenses. Under these circumstances, we find no

need for a remand, such as that ordered in Tonsilieri or Mickley, to

determine whether Appellant poses a high risk of recidivism.

       Our recent decision in Commonwealth v. Manzano, —A.3d—, 2020

WL 4913292 (Pa. Super., Aug. 21, 2020), does not change the outcome of

this case. The trial court in Manzano ordered the defendant to register as a

Tier III offender under SORNA based on his nolo contendere pleas to the

sexual offenses of rape of a child, aggravated indecent assault of a child, and

indecent assault of a child.9 Citing Torsilieri, the defendant argued, inter

alia, that SORNA is unconstitutional because it creates an irrebuttable

presumption of dangerousness in violation of his right to reputation under the

Pennsylvania Constitution. Without mentioning whether the defendant was

raising a facial or an as-applied challenge, this Court rejected his argument,

reasoning, “[U]nlike the defendant in Torsilieri, [the defendant] has

produced no scientific evidence whatsoever to support his claims that the


____________________________________________


9 The court also ordered the defendant’s designation as an SVP. The
defendant raised unsuccessful challenges to his SVP designation in this Court.
Id., 2020 WL 4913292, at **2-6. These issues are not relevant in the present
case because, as noted above, Appellant is not an SVP.

                                          - 18 -
J-A16020-20


underlying legislative policy infringes on [his] rights.” Id., 2020 WL 4913292,

at *7.    In contrast, we have held in this case that Appellant did not need

scientific evidence to prevail, because other evidence in the record established

that SORNA is unconstitutional as applied to Appellant.

      We vacate the order directing Appellant to register as a sex offender

under SORNA.       Because of our determination that SORNA creates an

unconstitutional irrebuttable presumption as applied to Appellant, we see no

need to address the other constitutional challenges to SORNA raised in this

appeal.

      Judgment of sentence affirmed.     Order directing Appellant to comply

with SORNA vacated. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2020




                                     - 19 -